


Exhibit 10.02
MANAGEMENT AGREEMENT
This MANAGEMENT AGREEMENT (this “Agreement”) is entered into as of June 14, 2007
by and among (i) Kangaroo Management Company I, LLC (the “Manager”), (ii)
Kangaroo Holdings, Inc. (the “Company”) and (iii) each of the Company's
subsidiaries that executes a counterpart signature page hereto (the
“Subsidiaries”).
RECITALS
WHEREAS, the Company and its subsidiary, Kangaroo Acquisition, Inc.
(“MergerCo”), have been formed for the purpose of effecting the acquisition of
OSI Restaurant Partners, Inc. (“OSI”) (the “Transaction”) pursuant to an
Agreement and Plan of Merger, dated as of November 5, 2006 (as amended or
otherwise modified, the “Merger Agreement”), among the Company, MergerCo and
OSI;
WHEREAS, it is contemplated that on or about the date hereof, as part of the
Transaction, MergerCo will merge with and into OSI (the “Merger”) on the terms
and subject to the conditions of the Merger Agreement; and
WHEREAS, the Company desires to retain the Manager to provide management,
consulting and other advisory services (“Services”) to the Company and its
Subsidiaries (collectively, the “Companies”), and the Manager is willing to
provide such services on the terms set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:
1.Services. The Manager hereby agrees that it will provide the following
Services to the Companies:


(a)financial, managerial and operational advice in connection with day-to-day
operations, including, without limitation, advice with respect to the
development and implementation of strategies for improving the operating,
marketing and financial performance of the Companies as the Manager and the
Company may from time to time agree to; and


(b)such other services (which may include financial and strategic planning and
analysis, consulting services, human resources and executive recruitment
services and other services) as the Manager and the Company may from time to
time agree to in writing.


The Manager will devote, in its discretion, such time and efforts to the
performance of services contemplated hereby as the Manager deems reasonably
necessary or appropriate; provided, however, that no minimum number of hours is
required to be devoted by the Manager on a weekly, monthly, annual or other
basis. The Companies acknowledge that the Manager's




--------------------------------------------------------------------------------




services are not exclusive to the Companies and that the Manager and each of its
members, managers and officers may render similar services to other persons and
entities. The Manager and the Companies understand that the Companies may, at
times, engage one or more investment bankers or financial advisers to provide
services in addition to, but not in lieu of, services provided by the Manager
under this Agreement. In providing services to the Companies, the Manager will
act as an independent contractor, and it is expressly understood and agreed that
this Agreement is not intended to create, and does not create, any partnership,
agency, joint venture or similar relationship, and that no party has the right
or ability to contract for or on behalf of any other party or to effect any
transaction for the account of any other party.


2.Payment of Fees. During the Term, the Companies will pay to the Manager (or
such affiliates as it may designate), an aggregate annual periodic fee (the
“Periodic Fee”) of $9,100,000 in exchange for the ongoing Services provided by
the Manager under this Agreement, such fee being payable by the Companies
quarterly in advance on or before the start of each calendar quarter; provided,
however, that the Companies will pay the Periodic Fee for the period from the
date hereof through June 30, 2007 at the Effective Time (as defined in the
Merger Agreement). The Periodic Fee will be prorated for any partial period of
less than three months. Each payment made pursuant to this Section 2 will be
paid by wire transfer of immediately available federal funds to the accounts the
Manager specifies to the Companies in writing prior to such payment. If, at any
time, the Companies are not permitted to make any payment or reimbursement due
to the Manager under this Agreement under the terms of any credit agreement or
other financing agreement to which any of the Companies is a party, such
obligations shall accrue as provided herein, but payment or reimbursement
thereof shall be deferred until such time as (i) such payments are no longer
prohibited under the terms of the applicable agreement or (ii) the loan amount
due thereunder is repaid in full. In the event of the liquidation of any of the
Companies, all amounts due to the Manager under this Agreement shall be paid to
the Manager before any liquidating distributions or similar payments are made to
equityholders of any of the Companies (unless the equityholder is the Company or
one of its wholly-owned subsidiaries).


3.Term. This Agreement will continue in full force and effect until December 31,
2017; provided that this Agreement shall be automatically extended each December
31st thereafter for an additional year unless the Company or the Manager
provides written notice of its desire not to automatically extend the term of
this Agreement to one another at least 90 days prior to such December 31st; and
provided further, however, that (i) the Manager may terminate this Agreement at
any time and (ii) this Agreement will terminate automatically immediately prior
to an Initial Public Offering or a Change of Control (each as defined in the
Stockholders Agreement dated as of the date of this Agreement among the Company
and certain of its equityholders) unless the Company and the Manager determine
otherwise (the period on and after the date hereof through the termination
hereof being referred to herein as the “Term”); and provided further, that each
of (x) Sections 4, 6 and 9 (whether in respect of or relating to services
rendered during or after the Term) will all survive any termination of this
Agreement to the maximum extent permitted under applicable law, and (y) any and
all accrued and unpaid obligations of the Companies owed under Section 2 will be
paid promptly upon any termination of this Agreement. At the end of the Term,
all obligations of the Manager under this Agreement will terminate, and any
subsequent services rendered by the Manager to the Companies will be separately
compensated.


10350828_14                     -2-




--------------------------------------------------------------------------------




4.Expenses; Indemnification.


(a)Expenses. The Companies will pay on demand all (i) reasonable out-of-pocket
expenses incurred from and after the Effective Time relating to the operations
of, or the services provided by the Manager to, the Companies or any of their
affiliates from time to time, and (ii) expenses incurred from and after the
Effective Time by the Manager, its members and their respective affiliates which
the Manager determines are properly allocable to the Companies under this
Agreement.


(b)Indemnity and Liability. Each of the Companies hereby indemnifies and agrees
to exonerate and hold the Manager, and its former, current or future, direct or
indirect, directors, officers, employees, agents, advisors or affiliates, each
former, current or future, direct or indirect, holder of any equity interests or
securities of the Manager (whether such holder is a limited or general partner,
member, equityholder or otherwise), each former, current or future assignee of
the Manager and each former, current or future director, officer, employee,
agent, advisor, general or limited partner, manager, member, equityholder,
affiliate, controlling person, representative or assignee of any of the
foregoing (each such person or entity, a “Related Person”) (collectively, the
“Indemnitees”), each of whom is an intended third-party beneficiary of this
Agreement, free and harmless from and against any and all actions, causes of
action, suits, claims, liabilities, damages and costs and expenses in connection
therewith (including reasonable attorneys' fees and expenses) incurred by the
Indemnitees or any of them before or after the date of this Agreement
(collectively, the “Indemnified Liabilities”), as a result of, arising out of or
in any way relating to the operations of, or services provided by the Manager
to, the Companies or any of their affiliates from time to time (including, but
not limited to, any indemnification obligations assumed or incurred by any
Indemnitee to or on behalf of the Companies or any of their accountants or other
representatives, agents or affiliates), except for any such Indemnified
Liabilities arising from such Indemnitee's gross negligence or willful
misconduct. If and to the extent that the foregoing undertaking may be
unavailable or unenforceable for any reason, the Companies hereby agree to make
the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities that is permissible under applicable law. For purposes
of this Section 4(b), “gross negligence or willful misconduct” will be deemed to
have occurred only if so found in a final non-appealable judgment of a court of
competent jurisdiction, in which case, to the extent any of the foregoing
limitations is so determined to apply to any Indemnitee as to any previously
advanced indemnity payments made by the Companies, then such payments shall be
promptly repaid by such Indemnitee to the Companies. The rights of any
Indemnitee to indemnification hereunder will be in addition to any other rights
any such person may have under any other agreement or instrument referenced
above, or any other agreement or instrument to which such Indemnitee is or
becomes a party or is or otherwise becomes a beneficiary, or under law or
regulation. If the Indemnitees are similarly situated with respect to their
interests in connection with a matter that may be an Indemnified Liability and
such Indemnified Liability is not based on a “Third-Party Claim,” the
Indemnitees may enforce their rights pursuant to this Section 4(b) with respect
to such matter only with




10350828_14                     -3-




--------------------------------------------------------------------------------




the consent of the Manager. In this Agreement, “Person” means any individual or
corporation, association, partnership, limited liability company, joint venture,
joint stock or other company, business trust, trust, organization or other
entity of any kind. A “Third-Party Claim” means any (i) claim brought by a
Person other than the Companies, the Manager or any Indemnitee related to the
Manager, and (ii) any derivative claim brought in the name of any of the
Companies that is initiated by a Person other than the Manager or any Indemnitee
related to the Manager.


5.Covenants. The Company hereby covenants that it will cause each of the
Subsidiaries to execute this Agreement immediately after the Effective Time.


6.Disclaimer and Limitation of Liability; Opportunities; Information.


(a)Disclaimer; Standard of Care. None of the Manager, its members, managers or
officers make any representations or warranties, express or implied, in respect
of the services to be provided by the Manager hereunder. In no event will the
Manager or any of the Indemnitees be liable to the Companies or any of their
respective affiliates for any act, alleged act, omission or alleged omission
that does not constitute gross negligence or willful misconduct of the Manager
as determined by a final, non-appealable determination of a court of competent
jurisdiction.


(b)Freedom to Pursue Opportunities. In recognition that the Manager and the
Indemnitees currently have, and will in the future have, or will consider
acquiring, investments in numerous companies with respect to which the Manager
or another Indemnitee may serve as an advisor, a director or in some other
capacity, and in recognition that the Manager and Indemnitees have myriad duties
to various investors and partners, and in anticipation that the Companies and
their respective affiliates, on the one hand, and the Manager (or one or more
members, affiliates, associated investment funds or portfolio companies or
clients), on the other hand, may engage in the same or similar activities or
lines of business and have an interest in the same areas of corporate
opportunities, and in recognition of the benefits to be derived by the Companies
hereunder, and in recognition of the difficulties that may confront any advisor
who desires and endeavors fully to satisfy such advisor's duties in determining
the full scope of such duties in any particular situation, the provisions of
this Section 6(b) are set forth to regulate, define and guide the conduct of
certain affairs of the Companies as they may involve the Manager or its members,
managers or officers. Except as the Manager, its members or any other Indemnitee
may otherwise agree in writing after the date hereof:


(i)The Manager and its Indemnitees will have the right: (A) to directly or
indirectly engage in any business (including, without limitation, any business
activities or lines of business that are the same as or similar to those pursued
by, or competitive with, the Companies and their respective subsidiaries) or
invest, own or deal in securities of any other Person so engaged in any
business, (B) to directly or indirectly do business with any client or customer
of the Companies and their respective affiliates, (C) to take any other action
that the Manager believes in good faith is necessary to or appropriate to
fulfill its obligations as


10350828_14                     -4-




--------------------------------------------------------------------------------




described in the first sentence of this Section 6(b) and (D) not to present
potential transactions, matters or business opportunities to the Companies or
any of their respective affiliates, and to pursue, directly or indirectly, any
such opportunity for itself, and to direct any such opportunity to another
Person.


(ii)The Manager and its Indemnitees will have no duty (contractual or otherwise)
to communicate or present any corporate opportunities to the Companies or any of
their respective affiliates, or to refrain from any actions specified in Section
6(b)(i) above, and the Companies, on their own behalf and on behalf of their
respective affiliates, hereby renounce and waive any right to require the
Manager or any of its Indemnitees to act in a manner inconsistent with the
provisions of this Section 6(b).


(iii)The Manager and its Indemnitees will not be liable to the Companies or any
of their respective affiliates for breach of any duty (contractual or otherwise)
by reason of any activities or omissions of the types referred to in this
Section 6(b) or of any such Person's participation therein.


(c)Limitation of Liability. In no event will the Manager or any of its
Indemnitees be liable to the Companies or any of their affiliates for any
indirect, special, incidental or consequential damages, including, without
limitation, lost profits or savings, whether or not such damages are
foreseeable, or for any third-party claims (whether based in contract, tort or
otherwise), relating to the services to be provided by the Manager hereunder.


(d)Information. The Companies will use their reasonable best efforts to furnish,
or to cause their respective affiliates and agents to furnish, the Manager with
such information (the “Information”) as the Manager reasonably believes
appropriate to its engagement hereunder. The Companies acknowledge and agree
that (i) the Manager will rely on the Information and on information available
from generally recognized public sources in performing the Services, and (ii)
the Manager does not assume responsibility for the accuracy or completeness of
the Information and such other information.


7.Assignment, etc. Except as provided below, no party hereto has the right to
assign this Agreement without the prior written consent of each of the other
parties. Notwithstanding the foregoing, (i) the Manager may assign all or part
of its rights and obligations hereunder to any affiliate of the Manager that
provides services similar to those called for by this Agreement, in which event
the Manager will be released of all of its rights and obligations hereunder, and
(ii) the provisions hereof for the benefit of Indemnitees other than the Manager
itself shall also inure to the benefit of such other Indemnitees and their
successors and assigns.


8.Amendments and Waivers. No amendment or waiver of any term, provision or
condition of this Agreement will be effective unless in writing and executed by
the Manager and the Companies (or their respective successors); provided, that
the Manager may agree to waive or reduce any fee to which it is entitled
pursuant to this Agreement, and, unless otherwise
10350828_14                     -5-




--------------------------------------------------------------------------------




directed by the Manager, such waived portion shall revert to the Company or its
designee. No waiver on any one occasion will extend to or effect or be construed
as a waiver of any right or remedy on any future occasion. Neither any course of
dealing of any Person, nor any delay or omission in exercising any right or
remedy, will constitute an amendment of this Agreement or a waiver of any right
or remedy of any party hereto.
 
9.Governing Law; Jurisdiction.
 
(a)Choice of Law. This Agreement, and all matters arising under or related to
this Agreement, will be governed by and construed in accordance with the laws of
the State of New York.


(b)Consent to Jurisdiction. Each of the parties agrees that all actions, suits
or proceedings arising out of, based upon or relating to this Agreement or the
subject matter hereof will be brought and maintained exclusively in the federal
and state courts of the State of New York, City of New York, County of New York.
Each of the parties hereto, by execution hereof (i) hereby irrevocably submits
to the jurisdiction of the federal and state courts in the State of New York,
City of New York, County of New York for the purpose of any action, suit or
proceeding arising out of or based upon this Agreement or the subject matter
hereof, and (ii) hereby waives to the extent not prohibited by applicable law,
and agrees not to assert, by way of motion, as a defense or otherwise, in any
such action, suit or proceeding, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that it is immune from
extraterritorial injunctive relief or other injunctive relief, that its property
is exempt or immune from attachment or execution, that any such action, suit or
proceeding may not be brought or maintained in one of the above-named courts,
that any such action, suit or proceeding brought or maintained in one of the
above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred to any court other than one of the above-named courts or
should be stayed by virtue of the pendency of any other action, suit or
proceeding in any court other than one of the above-named courts or that this
Agreement or the subject matter hereof may not be enforced in or by any of the
above-named courts. Notwithstanding the foregoing, to the extent that any party
hereto is or becomes a party in any litigation in connection with which it may
assert indemnification rights set forth in this Agreement, the court in which
such litigation is being heard will be deemed to be included in clause (i)
above. Each of the parties hereto hereby consents to service of process in any
such suit, action or proceeding in any manner permitted by the laws of the State
of New York, agrees that service of process by registered or certified mail,
return receipt requested, at the address specified in or pursuant to Section 11
is reasonably calculated to give actual notice and waives and agrees not to
assert, by way of motion, as a defense or otherwise, in any such action, suit or
proceeding any claim that service of process made in accordance with Section 11
does not constitute good and sufficient service of process. The provisions of
this Section 9 will not restrict the ability of any party to enforce in any
court any judgment obtained in a court included in clause (i) above.






10350828_14                      -6-




--------------------------------------------------------------------------------




(c)WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, EACH OF THE PARTIES HERETO HEREBY WAIVES, AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, CAUSE OF
ACTION, ACTION, SUIT OR PROCEEDING ARISING OUT OF, BASED UPON OR RELATING TO
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, IN EACH CASE, WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER IN CONTRACT OR TORT OR OTHERWISE. EACH OF THE
PARTIES HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY EACH OTHER PARTY THAT
THE PROVISIONS OF THIS SECTION 9(C) CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH
SUCH PARTY IS RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY. ANY OF THE PARTIES HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH OF THE PARTIES HERETO TO THE WAIVER OF ITS RIGHT TO TRIAL BY
JURY.


10.Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof, and supersedes any prior
communication or agreement with respect thereto.


11.Notice. All notices, demands and communications required or permitted under
this Agreement will be in writing and will be effective if served upon such
other party and such other party's copied persons as specified below to the
address set forth for it and them below (or to such other address as such party
will have specified by notice to each other party) if (i) delivered personally,
(ii) sent and received by facsimile or (iii) sent by certified or registered
mail or by Federal Express, DHL, UPS or any other comparably reputable overnight
courier service, postage prepaid, to the appropriate address as follows:


If to the Companies, to them at:


c/o Kangaroo Holdings, Inc.
2202 N. West Shore Blvd., Suite 500
Tampa, FL 33607
Facsimile: (813) 281-2114
Attention: Chief Executive Officer


with copies to:


Ropes & Gray LLP
One International Place
Boston, Massachusetts 02110
Facsimile: (617) 951-7050
Attention: Howard S. Glazer
Jane D. Goldstein






10350828_14                     -7-




--------------------------------------------------------------------------------




If to the Manager, to it at:


Kangaroo Management Company I, LLC
c/o Bain Capital Partners, LLC
111 Huntington Avenue
Boston, MA 02199
Facsimile: (617) 516-2010
Attention: Andrew Balson


with copies to:
    
Ropes & Gray LLP
One International Place
Boston, Massachusetts 02110
Facsimile: (617) 951-7050
Attention: Howard S. Glazer
Jane D. Goldstein


and
Catterton Partners
599 West Putnam Avenue
Greenwich, CT 06830
Facsimile: (203) 629-4903
Attention: J. Michael Chu


and


Latham & Watkins LLP
555 Eleventh Street, NW
Washington, DC 20004
Facsimile: (202) 637-2201
Attention: Eric Stern


and


Kirkland & Ellis LLP
Citigroup Center
153 East 53rd Street
New York, NY 10022
Facsimile: (212) 446-6460
Attention: Michael Brosse


















10350828_14                     -8-




--------------------------------------------------------------------------------




Unless otherwise specified herein, such notices or other communications will be
deemed effective, (i) on the date received, if personally delivered or sent by
facsimile during normal business hours, (ii) on the business day after being
received if sent by facsimile other than during normal business hours, (iii) one
business day after being sent by Federal Express, DHL or UPS or other comparably
reputable delivery service and (iv) five business days after being sent by
registered or certified mail. Each of the parties hereto shall be entitled to
specify a different address by giving notice as aforesaid to each of the other
parties hereto.
12.Severability. If, in any judicial or arbitral proceedings, a court or
arbitrator refuses to enforce any provision of this Agreement, then such
unenforceable provision will be deemed eliminated from this Agreement for the
purpose of such proceedings to the extent necessary to permit the remaining
provisions to be enforced, and the parties hereto shall negotiate in good faith
to seek to enter into substitute provisions incorporating, as nearly as
possible, the purpose, intent and effect of such unenforceable provision. To the
full extent, however, that the provisions of any applicable law may be waived,
they are hereby waived to the end that this Agreement be deemed to be a valid
and binding agreement enforceable in accordance with its terms, and in the event
that any provision hereof is found to be invalid or unenforceable, such
provision will be construed by limiting it so as to be valid and enforceable to
the maximum extent consistent with and possible under applicable law.


13.Miscellaneous.


(a)    Counterparts. This Agreement may be executed in any number of
counterparts, and by each of the parties hereto in separate counterparts, each
of which when so executed will be deemed to be an original, and all of which
together will constitute one and the same agreement.
(b)    Interpretation. The headings contained in this Agreement are for
convenience of reference only, and will not in any way affect the meaning or
interpretation hereof. As used herein the word “including” shall be deemed to
mean “including without limitation.” This Agreement reflects the mutual intent
of the parties, and no rule of construction against the drafting party shall
apply.




[The remainder of this page is intentionally left blank.]










10350828_14                     -9-




--------------------------------------------------------------------------------




    
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf as an instrument under seal as of the date first above written by
its officer or representative thereunto duly authorized.


THE COMPANY:
KANGAROO HOLDINGS, INC.
 
 
 
 
 
 
 
 
/s/ Andrew Balson
 
 
Name: Andrew Balson
 
 
Title: President
 
 
 
 
 
 
 
THE MANAGER:
KANGAROO MANAGEMENT COMPANY I, LLC
 
 
 
 
 
 
 
/s/ Andrew Balson
 
 
Name: Andrew Balson
 
 
Title: Authorized Person
 

































































[Management Agreement]




--------------------------------------------------------------------------------




THE SUBSIDIARIES:
OSI HOLDCO II, INC.
 
 
 
 
 
/s/ Ian Blasco
 
 
Name: Ian Blasco
 
 
Title: Vice President
 
 
 
 
 
 
 
 
OSI HOLDCO I, INC.
 
 
 
 
 
/s/ Ian Blasco
 
 
Name: Ian Blasco
 
 
Title: Vice President
 
 
 
 
 
 
 
 
OSI HOLDCO, INC.
 
 
 
 
 
/s/ Ian Blasco
 
 
Name: Ian Blasco
 
 
Title: Vice President
 
 
 
 
 
 
 
 
OSI RESTAURANT PARTNERS, LLC
 
 
 
 
 
/s/ A. William Allen, III
 
 
Name: A. William Allen, III
 
 
Title: Chief Executive Officer
 















































[Management Agreement]


